Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5, 8, 12-15, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable by Sinharoy et al. (US 20190122393 hereinafter Sinharoy) in view of Serafin et al. (US 20210110173 hereinafter Serafin). 
As to claim 1, Sinharoy teaches a computer-implemented method (decoding method, abstract) for detecting an object, the method comprising: 
receiving three-dimensional (3D) Light Detection and Ranging (LiDAR) data of the object at a first time ([0076]); 
generating a first point cloud based on the 3D LiDAR data at the first time, wherein the first point cloud is associated with a first portion of the object (abstract); 
receiving 3D LiDAR data of the object at a second time ([0006-0008] first and second set of 2D frames corresponds to clusters of 3 D points cloud); 
generating a second point cloud based on the 3D LiDAR data at the second time, wherein the second point cloud is associated with a second portion of the object (abstract); 
aggregating the first point cloud and the second point cloud to form an aggregated point cloud ([0008]); and
placing a bounding box around the aggregated point cloud ([0108] and [0109]).
Prior art of Sinharoy discloses multiple embodiments as shown in the (0006-0008]). Even though the details of descriptions regarding placing bounding box around the aggregated point cloud are not clearly indicated to belong to which embodiment(s), all the indicated embodiments in [0006-0008] satisfies the generating first and second point cloud based on 3D data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to recognize the method of Sinharoy by placing a bounding box around the aggregated point cloud for the benefit including using a bounding box to remove outliers to acquire analysis accuracy improvement.  
However, Sinharoy does not explicitly disclose tracking the object based on the bounding box.
Serafin teaches disclose tracking the object based on the bounding box ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sinharoy by having tracking the object based on the bounding box for the benefit including high efficiency data collecting and detecting object using LIDAR by reducing unnecessary background data while LIDAR being focused on the target object. 
As to claim 5, Sinharoy when modified by Serafin teaches the computer-implemented method of claim 1. 
Sinharoy teaches further comprising receiving a user input including an indication ([0051]) of whether the bounding box is accurately placed around the aggregated point cloud ([0108]).
As to claims 8 and 15, Sinharoy when modified by Serafin teaches the computer-implemented method of claim 1.
Sinharoy teaches further system for detecting an object, the system comprising: one or more processors; and a computer-readable medium comprising instructions stored therein ([0006] or [0047]) and non-transitory computer-readable storage medium (215 in FIGURE 2 and [0047]).  
As to claim 12 and 19, Sinharoy when modified by Serafin teaches the system of claim 8 and 15, wherein the instructions stored therein, which when executed by the processors ([0006] and [0047])/ non-transitory computer-readable storage medium ([0047]), further cause the processors/ non-transitory computer-readable storage medium to perform operations comprising receiving a user input including an indication of whether the bounding box is accurately placed around the aggregated point cloud ([0051] and [0108]).
As to claim 13 and 19, Sinharoy when modified by Serafin teaches the system of claim 8 and 15, wherein the instructions stored therein, which when executed by the processors/non-transitory computer-readable storage medium, further cause the processors to perform operations comprising: placing a first bounding box corresponding to the first point cloud around only points of the first point cloud at a time subsequent to the first time; and placing a second bounding box corresponding to the second point cloud around only point of the second point cloud at a time subsequent to the second time ([0006-0008], and [0108-0109]).
As to claim 14 and 20, Sinharoy when modified by Serafin teaches the system of claim 13 and 15, wherein the first bounding box and the second bounding box correspond to the bounding box of the aggregated point cloud ([0006-0008], and [0108-0109], claim 20 is claiming the shares the common limitations of the claim 14 except “The non-transitory computer-readable storage medium” which is also taught by Sinharoy as shown in above claim 8 and 15 rejection). 
As to claim 24, Sinharoy when modified by Serafin teaches the computer-implemented method of claim 1.
Sinharoy teaches labeling a first bounding box corresponding to the first point cloud ([0108] by coordinate). 
However, Sinharoy does not explicitly disclose tracking the object by continuously identifying the object based on the first bounding box. 
Serafin teaches tracking the object by continuously identifying the object based on the first bounding box ([0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sinharoy by tracking the object by continuously identifying the object based on the first bounding box for the benefit including high efficiency data collecting and detecting object using LIDAR by reducing unnecessary background data while LIDAR being focused on the target object. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable by Sinharoy in view of Serafin and in further view of Shamshiri et al. (US 20210012119 hereinafter Shamshiri). 
As to claim 6, Sinharoy when modified by Serafin teaches the computer-implemented method of claim 1.  
However, Sinharoy does not explicitly disclose placing a first bounding box corresponding to the first point cloud around only points of the first point cloud at a time subsequent to the first time; and placing a second bounding box corresponding to the second point cloud around only points of the second point cloud at a time subsequent to the second time. 
Shamshiri teaches placing a first bounding box corresponding to the first point cloud around only points of the first point cloud at a time subsequent to the first time; and placing a second bounding box corresponding to the second point cloud around only points of the second point cloud at a time subsequent to the second time ([0213]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sinharoy by placing a first bounding box corresponding to the first point cloud around only points of the first point cloud at a time subsequent to the first time; and placing a second bounding box corresponding to the second point cloud around only points of the second point cloud at a time subsequent to the second time for the benefit including further analysis of trajectory for the moving object. 
As to claims 7 and 26, Sinharoy when modified by Serafin and Shamshiri teaches the computer-implemented method of claim 6. 
While Sinharoy does not explicitly teaches the first bounding box and the second bounding box correspond to the bounding box of the aggregated point cloud, the claim does not further limit the limitations of claim 6, since the claim 6 already taught LIDAR analysis system could using first and second bounding box and that being the bounding box for the Sinharoy, the recited limitation of claim 7 or claim 26 does not further limit the claim 6.  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Sinharoy in view of Serafin and in further view of Chen et al. (US 20190130580 hereinafter Chen). 
As to claim 21 and 22, Sinharoy when modified by Serafin teaches the computer-implemented method of claim 1. 
However, Sinharoy does not explicitly disclose propagating the bounding box into earlier/future frames.
Chen teaches propagating the bounding box into earlier/future frames ([0425]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sinharoy by propagating the bounding box into earlier/future frames for the benefit including improving a confidence and consistency of the analysis. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ward et al. (US 20100111417) teaches forward propagating the selected groups of segments and the bounding box to the next segmented frame in the sub-sequence. 
Response to Arguments
Response to Argument on 101 rejection
Applicant's arguments filed on 05.09/2022 have been fully considered and based upon amendment filed on 05/09/2022, previous 101 have been withdrawn.
First, the claim recites an abstract ideas of ‘generating first and second point cloud’, ‘aggregating point clouds and placing a bounding box’ which are data processing or modifications. 
	Second, the claim has pre-extra solution activities of receiving 3D LIDAR data which does not amount significant to the above mentioned abstract ideas since every point cloud generation based upon 3D LIDAR requires to receive the data. 
	Third, regarding the additional element of “computer implemented” or “one or more processors”, even though generating point cloud based the data obtained by LIDAR would require a computer or equivalent processors considering the amount of data normally obtained by LIDAR, it does not integrate a judicial exception into a practical application or provide significantly more, since “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. - see MPEP 2106.05(f)) 
However, the examiner found the newly added limitation of tracking the object based on the bounding box improves LIDAR efficiency as it would contribute a solution to the known in the art problem of massive data analysis within a given time. 
As a result, the 101 rejection has been withdrawn. 
Response to Argument on 112(b) rejection
Previous 112(b) rejection has been withdrawn based upon the amendment filed on 05/09/2020. 
Response to Argument on 102/103 rejection
Applicant’s arguments with respect to claim(s) 1 and claims 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Furthermore, the claim is not claiming argued limitation of “effectuating motion of an autonomous vehicle to avoid the object”. 
Applicant further argues regarding claim(s) 8, 12-14, 15 and 19-20 with the similarity with the claim 1. Therefore, above provided reasoning for the claim 1 is applicable to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R , 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886